DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II in the reply filed on 08/01/2022 is acknowledged.  The traversal is on the ground(s) that Groups II and III should be combined and examined together. The Applicant has stated that, given the amendments to the claims, the claims do not have separate status in the art because they do not claim divergent subject matter and now recite similar limitations. The Examiner agrees.
The restriction requirement dated 07/18/2022 is now amended to combine Groups II and III. Group II now includes claims 12-21. 
Information Disclosure Statement
The information disclosure statement filed 04/02/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Non-patent literature documents cited without at least a year of publication have not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claim 15, the preamble of the claim as well as each following limitation are proceeded by the word “if”. This renders the claimed limitations to be optional since they would not necessarily be required. The Examiner has determined that the limitations of claim 15 are not positively claimed and are presented as optional and therefore are treated as such; the limitations are herein treated as optional.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamil (WO 2019/215275 A1) in view of Muller (4,003,160).
In re claims 12, 18, and 21, Kamil discloses a method for controlling transfer of fermentation carbon dioxide by-product to a greenhouse, the method comprising: monitoring, via a sensor, a carbon dioxide concentration level in the greenhouse located proximate to a fermentation facility [0038,0061]; comparing, via a computing device, the carbon dioxide concentration level to a predetermined threshold [0031,0059]; if the carbon dioxide concentration level in the greenhouse is below the predetermined threshold, directing, via the computing device, carbon dioxide by-product received from one or more fermentation vessels located in the fermentation facility to the greenhouse [0059-0060]; and if the carbon dioxide concentration level in the greenhouse is at or above the predetermined threshold, diverting, via the computing device, the carbon dioxide by-product [0026-0031], [0041], and [0045] (Kamil discloses switching a valve when the concentration of carbon dioxide is too high and Kamil also discloses an embodiment of diverting excess carbon dioxide to a storage tank).  
Not specifically disclosed is diverting the carbon dioxide to an external environment. However, with reference to col.4 lines 46-60, Muller discloses a greenhouse having a carbon dioxide supply system regulated by “suitable regulators” in communication with a “controlling” device. Wherein the carbon dioxide concentration level is determined and controlled by means of a blower that is actuated by suitable regulators and the gas pressure is measured and controlled by a controlling device which activates a valve in a gas release pipe to an external environment. The examiner contends that the disclosure clearly discloses diverting carbon dioxide when a concentration level is above a predetermined threshold, that threshold being whatever measurement that activates the release valve. The advantage of this is to maintain an optimal growing environment. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to have modified the switch valve, which is activated by a computing device based on data from sensors, as taught by Kamil to switch to a diverter valve which diverts the gas to an external environment as taught by Muller. The advantage of this is to still maintain optimum growth conditions while alleviating the burden of excess carbon dioxide beyond the needs of the greenhouse environment.
In re claim 13, with reference to [0067], Kamil discloses selecting, via the computing device, the predetermined threshold based on one or more of a number and a type of plants in the greenhouse.
In re claim 14, Kamil discloses selecting a threshold. Not specifically claimed is the predetermined threshold in a range between about 1,000 parts per million (ppm) to about 1,400 ppm. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen any known, suitable range for the intended optimal environment, since it has been held that where the general conditions of a claim a disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
In re claim 15, the limitations are all written as optional therefore the Examiner has made the decision to select the scenario wherein the claim limitations are not enacted. 
In re claims 16 and 19, Kamil [0038-41], as modified by Muller above, disclose directing the carbon dioxide by- product received from the one or more fermentation vessels located in the fermentation facility to the greenhouse comprises: transmitting, via the sensor, a signal to a valve controlling a flow of the carbon dioxide by-product between the fermentation facility and one of the greenhouse and the external environment, wherein the signal causes the valve to enter an energized state enabling the carbon dioxide by-product to flow from the fermentation facility to the greenhouse.
In re claims 17 and 20, with reference to [0026-31], Kamil, as modified by Muller above, disclose diverting the carbon dioxide by- product to the external environment comprises: discontinuing, via the sensor, the transmission of the signal to the valve, wherein the discontinuation of the transmission of the signal causes the valve to enter a de-energized state enabling the carbon dioxide by-product to flow from the fermentation facility to the external environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA L PERRY whose telephone number is (571)270-3113. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA L PERRY/Primary Examiner, Art Unit 3644